CONSENT ORDER
It appearing from the Petition that Respondent is a licensed attorney, subject to the jurisdiction of this Court under the Rules on Disciplinary Procedure; and it further appearing that Respondent suffers from a disability illness as described in the Petition that has been determined to incapacitate her practicing law. By consent of the Respondent and also counsel for the Petitioner, this Court finds that the Respondent is incapacitated from continuing to practice law due to illness, and
*541It is therefore ordered that the Respondent, Alice Dillard Potter, be and hereby is transferred to disability inactive status on the grounds of the disabling illness as described in the Petition, for ah indefinite period and until the further Order of this Court.
And it is so ordered.